           IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN
                           DISTRICT OF OKLAHOMA

COURTNEY DOWELL,                                   )
                                                   )
           Plaintiff,                              )
                                                   )
V.                                                 )      Case No. CIV-18-108-D
                                                   )
COX OKLAHOMA TELECOM, LLC,                         )
                                                   )
           Defendant.                              )


                                           ORDER

    Before the Court is Plaintiff’s Motion to Compel Discovery [Doc. No. 18].1 Defendant has

    Responded [Doc. No. 24] and Plaintiff has Replied [Doc. No. 25]. The matter is fully

    briefed and at issue.

                                       BACKGROUND

    Plaintiff began working for Defendant as a Retention Sales Specialist in February 2016.

    In or around November 2016, Plaintiff complained to Defendant that a manager was

    engaged in a quid-quo-pro sexual relationship with another employee. Later, Plaintiff

    complained to Defendant that the time clock did not adequately record her work hours and

    she was therefore being underpaid. In February 2017, Plaintiff informed Defendant that

    she had been diagnosed with rheumatoid arthritis and as a result would need

    accommodations and FMLA leave.


    1
     On December 4, 2018, Plaintiff filed a Motion for Expedited Consideration [Doc. No. 19]
    of her Motion to Compel and the Court issued an Order [Doc. No. 20] granting expeditated
    consideration on December 5, 2018.
Plaintiff contends that as a result of each of these complaints and the requests related to

her medical condition, Defendant subjected her to modified performance sales metrics,

selective enforcement of performance metrics, discipline for absences that should have

been protected under the FMLA, and denied her requests for FMLA leave. Defendant

terminated Plaintiff’s employment in May 2017.

       Plaintiff brings this action against Defendant alleging claims of retaliation in

violation of the Fair Labor Standard Act (FLSA), retaliation for complaining of sexual

harassment pursuant to Title VII, retaliation and failure to accommodate in violation of the

Americans with Disabilities Act, 42 U.S.C. §12101, et seq., and FMLA interference and

retaliation. [Doc. No. 1 at 4-7]. Defendant contends Plaintiff “was terminated after her job

performance (as measured by specifically-identified objective metrics) fell below the

minimum acceptable level for four consecutive months.” [Doc. No. 24 at 1].

       On March 16, 2018, Plaintiff propounded discovery requests to Defendant which

included requests for production of: (1) productivity standards for Plaintiff and her

department; and, (2) performance-related disciplinary documents for similarly situated

employees. [Doc. No. 18-5 at 5-6]; [Doc. No. 24 at 2]. A dispute between the parties arose

regarding Plaintiff’s Request for Production No. 4 which requests, in pertinent part:

              REQ PROD NO 4: If any claimed misconduct or work rule violation
       played a role in the decisions affecting the Plaintiff or is a part of your
       affirmative defenses, denials or matters in avoidance, then produce:




                                             2
                                               
                                               
        
              A. All warnings, notices, discipline, counseling or documents given
       to the Plaintiff or included in the file of any of Defendant’s employee [sic]
       regarding such matter;
              ...
              E. For two years prior to Plaintiff’s termination and through the
       present, records of similar infractions by any other employees of the
       Defendant who are similarly situated to the Plaintiff together with the
       complete disciplinary records related to such matters and records showing:

              a.     the identity (name, home address, home phone number),
                     gender, job title, date of hire and prior disciplinary history of
                     such other employee;

              b.     the identity (name, home address, home phone number),
                     gender, job title, date of hire of the person(s) imposing such
                     discipline.

[Doc. No. 18-5 at 5-6]. Defendant objected to this request as: (1) “vague and ambiguous,

unduly burdensome, and calls for a legal conclusion”; (2) Plaintiff has made no allegations

that “any such ‘comparators’ were treated more favorably than Plaintiff”; and, (3) the

request seeks information protected by the attorney-client privilege and work product

doctrine. Id. at 6. After conferring with Defendant, Plaintiff agreed to limit the scope of

Request for Production No. 4 to performance related disciplinary documents of employees

who “worked as Customer Retention Specialists under the same supervisors as Plaintiff in

the same location as Plaintiff and at the same time as Plaintiff.” [Doc. No. 18 at 8, 11].

       Defendant claims to have complied with production as to the productivity standards

and objects to production of disciplinary documents of other employees. [Doc. No. 24 at

2-3]. Plaintiff requests the court to compel full responses within the limited scope to which

she agreed in conference with Defendant. [Doc. No. 18 at 8, 11].

                                             3
                                               
                                               
        
                                       DISCUSSION

Control of discovery is entrusted to the sound discretion of the trial courts, and discovery

rulings will not be set aside “absent an abuse of that discretion.” S.E.C. v. Merrill Scott &

Associates, Ltd., 600 F.3d 1262, 1271 (10th Cir. 2010); Punt v. Kelly Servs., 862


F.3d 1040, 1047 (10th Cir. 2017). “An abuse of discretion occurs when a judicial

determination is arbitrary, capricious or whimsical,” and the Tenth Circuit “will not

overturn a discretionary judgment by the trial court where it falls within the bounds of

permissible choice in the circumstances.” Punt, 862 F.3d at 1047 (quoting United States v.

Shumway, 112 F.3d 1413, 1419 (10th Cir. 1997) (internal quotation marks omitted in

original)).

       The scope of discovery is controlled by Federal Rule of Civil Procedure 26(b)(1)

which provides that:

       [u]nless otherwise limited by court order, the scope of discovery is as
       follows: Parties may obtain discovery regarding any nonprivileged matter
       that is relevant to any party's claim or defense and proportional to the needs
       of the case, considering the importance of the issues at stake in the action,
       the amount in controversy, the parties' relative access to relevant information,
       the parties' resources, the importance of the discovery in resolving the issues,
       and whether the burden or expense of the proposed discovery outweighs its
       likely benefit. Information within this scope of discovery need not be
       admissible in evidence to be discoverable.

Rule 26(b)(1) is explicit that “information subject to discovery is not restricted to evidence

that would be admissible at trial.” McDaniel v. Momentive Specialty Chemicals Inc., CIV-



                                              4
                                                
                                                
        
13-1186-L, 2014 WL 12767571, at *2 (W.D. Okla. Jan. 15, 2014) (quoting In re Cooper

Tire & Rubber Co., 568 F.3d 1180, 1189 (10th Cir.2009)). Requested information need

only be relevant, and relevance is broadly defined to include “any matter that bears on, or

that reasonably could lead to other matter[s] that could bear on, any issue that is or may be

in the case.” Fed. Ins. Co. v. Indeck Power Equip. Co., CIV-15-491-D, 2016 WL 5173402,

at *2 (W.D. Okla. Sept. 21, 2016) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S.

340, 351 (1978)). Of course, information subject to this broad definition of relevance must

be tethered to the claims and defenses in the case and proportional to the needs of the case.

Fed. R. Civ. P. 26(b)(1).

       However, a request for production “must describe with reasonable particularity each

item or category of items to be produced.” Fed. R. Civ. P. 34(b)(1)(A). In responding to

a request for production, a party need only produce documents, electronically stored

information, and tangible things within its possession, custody or control. Fed. R. Civ. P.

34(a)(1). Any objection to a request for production must specify the objectionable part of

the request, include the grounds for the objection, and produce information responsive to

the non-objectionable portions of the request. Fed. R. Civ. P. 34(b)(2)(B) and (C). In

addition, the objection “must state whether any responsive materials are being withheld on

the basis of that objection.” Fed. R. Civ. P. 34(b)(2)(C).

I.     Documents Reflecting Performance Standards.




                                             5
                                               
                                               
        
       Defendant states that it has produced: (1) the “emails from Plaintiff’s supervisor

communicating the objective standards to which Plaintiff and the other members of her

department [were] held for each month that Plaintiff received discipline for unacceptable

performance”;2 and, (2) “final scorecards for all Customer Retention Representatives who

worked with Plaintiff under the same supervisor for each month of Plaintiff’s

employment.” [Doc. No. 24 at 4, 5]. Plaintiff states that the production of the documents

related to performance standards is insufficient because: (1) Defendant produced

information only for the months she received discipline; and, (2) the documents produced

contain information that is not readable or usable. [Doc. No. 25 at 1, 2].

     A. Scope of Production of Documents Regarding Performance Standards.

       Plaintiff asserts that she requested documents related to performance standards for

the entire tenure of her employment with Defendant. [Doc. No. 25 at 2].        Defendant

produced performance standard documents only for the months Plaintiff received

disciplinary action for unacceptable performance and performance scorecards for

Plaintiff’s department for every month she was employed. [Doc. No. 24 at 4, 5]. Defendant

argues that Plaintiff has sufficient discovery to compare her performance with that of all

the employees under her supervisor during the months she was employed.




2
 Defendant notes that Plaintiff’s December 2016 goals were not produced and that the
document will be produced when it is located. [Doc. No. 24 at 4].
                                           6
                                               
                                               
        
       The Court notes Defendant concedes the relevance, for discovery purposes, of the

scorecards for the entire tenure of Plaintiff’s employment by its production thereof.

However, Defendant provides no explanation or argument as to why it finds the scorecards

for the entire tenure of Plaintiff’s employment relevant but not the performance standards

which dictated the content of those scorecards.

       Plaintiff’s Complaint [Doc. No. 1] alleges, in part, that the performance standards

were modified over the course of her employment in response to various complaints and

requests she submitted to Defendant. Documents reflecting the performance standards for

Plaintiff’s department during the entire tenure of her employment are therefore relevant to

her claims. Accordingly, the Court finds that Defendant should be compelled to produce

documents related to the performance standards for both Plaintiff and her department for

the entire tenure of Plaintiff’s employment with Defendant.

     B. Quality of Documents Produced.

           Plaintiff asserts that there are discrepancies or errors in the performance standards

documents produced by Defendant which render the documents unreadable and unusable.

Plaintiff represents that these discrepancies are not apparent in the parties’ filings due to

redactions made for the purpose of attachment to Defendant’s Response. [Doc. No. 25 at

1]. Plaintiff represents that she has requested “usable and readable” versions of the

documents and that Defendant has not informed her whether such documents exist. Id. at

2. The Court directs Defendant to either produce readable and accurate copies or, if


                                                 7
                                                  
                                                  
        
appropriate, inform Plaintiff that the copies previously produced are the best copies

available.

II.    Performance Related Disciplinary Documents for Plaintiff’s Comparators.

       Plaintiff has limited the scope of the request for production to performance related

disciplinary records of employees who worked “under the same supervisors as Plaintiff in

the same location as Plaintiff at the same time as Plaintiff.” [Doc. No. 18 at 8, 11]. Plaintiff

compiled a list of fifty-six (56) employees within this limited scope. [Doc. No. 18-6].

Defendant argues that such production: (1) is overly burdensome; (2) is overbroad as

Plaintiff has failed to demonstrate that these employees are “similarly situated to her”; (3)

has “no relevant connection to Plaintiff’s claims; and, (4) “would intrude upon the privacy

interest of other, non-party employees.” [Doc. No. 24 at 7, 8]. Defendant proposes limiting

the scope of the request to “those employees on Plaintiff’s list who consistently fell below

the 2.0 overall scorecard goal.” Id. at 10.

       The ultimate question about which Plaintiff seeks discovery through Request No. 4

is whether Defendant’s Performance Management Guidelines were enforced against her in

the same manner they were regarding other employees who likewise fell below

performance standards. The request for disciplinary records seeks information related to

Plaintiff’s allegation that Defendant terminated her based on “selective enforcement of

performance metrics.” Complaint [Doc. No. 1 at 4, 5, 7, 8]. As noted in Defendant’s

Response, “[t]he Cox Performance Guidelines state that if an employee does not achieve a


                                               8
                                                 
                                                 
        
score of at least 2.0, the employee will [] receive disciplinary action - and that the fourth

consecutive disciplinary action will result in termination.” [Doc. No. 24 at 10-11].

       Upon review of the scorecards produced by Defendant, the Court notes that for each

month Plaintiff was employed, at least one employee other than Plaintiff scored below the

required 2.0 score. [Doc. No. 24-2]. The Cox Performance Management Guidelines state

that falling below the required minimum score in “any one month period will result in the

beginning of the performance management corrective action process.” [Doc. No. 24-3 at

5]. Therefore, the Court finds that disciplinary records for any employee who fell below

the 2.0 performance standard are relevant and discoverable in response to Request for

Production No. 4.

       Based on the language of Defendant’s Performance Management Guidelines, the

Court specifically rejects Defendant’s argument that only disciplinary records for

employees “who consistently fell below” the standard would be relevant. See [Doc. No.

24 at 10] (emphasis added). The question is whether Defendant applied the Performance

Management Guidelines consistently across all employees who fell below the mandatory

standards, or whether Plaintiff was singled out. The requested information is relevant as it

bears directly on the issue of selective enforcement of performance metrics raised in

Plaintiff’s Complaint.

       Nor is this production overbroad. Plaintiff seeks performance related disciplinary

records about other employees under the same supervisors, in the same location as her, and


                                             9
                                               
                                               
        
employed at the same time who were subject to the same performance standards. [Doc.

No. 18 at 8]; [Doc. No. 24 at 6-7]. Whether or not those employees were subjected to the

same disciplinary action bears directly on the issue of whether Plaintiff was subjected to

selective enforcement of the performance metrics.

           Defendant asserts that Plaintiff cannot show that the employees for whom she

requests disciplinary documents are “similarly situated to her” and cites to Mestas v. Town

of Evansville, 17-CV-017-F, 2017 WL 6551288, at *3 (D. Wyo. July 21, 2017),

reconsideration denied, Mestas v. Town of Evansville, 17-CV-17-F, 2017 WL 6551391 (D.

    Wyo. Aug. 25, 2017) and Roberts v. Target Corp., CIV-11-0951-HE, 2012 WL 4539202,

    at *2 (W.D. Okla. Oct. 1, 2012).3 Defendant quotes Roberts, 2012 WL 4539202 at 2, in

    stating that “[p]retext is more likely to be shown by information that individuals with

    conduct and evaluations similar to plaintiff were not terminated or disciplined.” [Doc. No.

    24 at 9-10]. But this is exactly the kind of information Plaintiff seeks.



3
     Although the respective district courts mention “similarly situated” employees and pretext,
    the subject motions to compel were denied not because of an absence of showing the
    employees were “similarly situated” but because the plaintiff failed to establish the
    relevance of the requested information or because the request was overly broad. In Mestas,
    the District Court determined the plaintiff failed to establish any relevance between the
    requested discovery and his claims. Mestas, 2017 WL 6551288 at *3. The Mestas plaintiff
    sought entire personnel files based on “the mere fact these five individuals worked with
    [the p]laintiff.” Id. In Roberts, the District Court denied a motion to compel because it
    found the temporal and geographical limitations under which the defendant agreed to
    produce information were reasonable. Roberts, 2012 WL 4539202, at *2. The Roberts
    court found the plaintiff’s request for “all documents [f]or all persons who were disciplined
    or terminated from their employment for the same or similar reason as [p]laintiff and who
                                                   10
                                                    
                                                    
            
       In this case, Plaintiff has demonstrated the relevance of performance related

disciplinary documents for employees who fell below the performance standards and has

limited the temporal and geographical scope of her request to those employees employed

at the same time as her, in the same location, and under the same supervisors. The Court

finds that performance related disciplinary records for any of the fifty-six (56) employees

listed by Plaintiff who fell below the mandatory performance standard during any month

of Plaintiff’s employment are relevant to her claims of selective enforcement of

performance metrics and discoverable.

       Defendant makes passing mention of the “burden [and] expense” of a “manual

search through 56 employees’ personnel records” without any supporting facts. Defendant

fails to indicate with any specificity: (1) what that expense would be; (2) why a manual

search is necessary given the digital nature of the previously produced documents; or, (3)

why a manual search, if necessary, would be burdensome given the degree to which

Plaintiff has agreed to limit her request. [Doc. No. 24 at 8, 12]. In light of the relevance of

the documents requested, the apparent minimal effort required to identify employees who

                                                                   
worked under the same supervisors as [p]laintiff” was overbroad as it contained “no
temporal or geographic limits.” Unlike the plaintiffs in Mestas and Roberts, Plaintiff here
has demonstrated the relevance of the documents requested, does not request entire
employee files, and has adequately limited the temporal and geographic scope of her
request.




                                                                      11
                                                                        
                                                                        
        
should have received disciplinary action pursuant to the Performance Management

Guidelines, and Defendant’s failure to support its vague assertion of “burden [and]

expense,” the Court finds the request is proportionate to the needs of this case. Id.

       Finally, Defendant asserts privacy concerns relative to the production of non-party

employee disciplinary records, and centers its argument on caselaw stating that “the

personnel files of an entire class of employees should not be produced.” [Doc. No. 24 at

7-8].4 The Court agrees that “personnel files often contain sensitive personal information

. . . and it is not unreasonable to be cautious about ordering their entire contents disclosed

willy-nilly.” Regan-Touhy v. Walgreen Co., 526 F.3d 641, 648 (10th Cir. 2008). Indeed,

the “Supreme Court has underscored that “the requirement of Rule 26(b)(1) that the

material sought in discovery be ‘relevant’ should be firmly applied, and the district courts

should not neglect their power to restrict discovery [to protect] ‘a party or person from

annoyance, embarrassment, [or] oppression....’” Id. at 648 - 49 (quoting Herbert v. Lando,

441 U.S. 153, 177, 99 S.Ct. 1635, 60 L.Ed.2d 115 (1979) (quoting Fed.R.Civ.P. 26(c)(1)

(alterations in original)). However, “[t]his is not to say personnel files are categorically

out-of-bounds.” Id. at 649.

       In Regan-Toughy, the plaintiff sought the production of a pharmacy employee’s

entire personnel file on the basis of a rumor that she had improperly accessed her pharmacy


4
 The Court notes Plaintiff represents that it is her understanding Defendant’s privacy
objection was resolved in conference, “specifically due to entry of a protective order
governing the use of such information if produced.” [Doc. No. 25 at 3].
                                            12
                                                
                                                
        
records and disclosed her diagnosis. Id. at 645, 646. The Tenth Circuit affirmed the district

court’s finding that the request was overly broad but noted “[b]y way of example only, had

Toughy issued a more narrowly targeted request focused only on documents (whether from

the personnel file or elsewhere) that might indicate disciplinary action” they would be faced

with “a very different question.” Id. at 649. In this case, Plaintiff does not seek the

discovery of complete personnel files of an entire class of employees. Plaintiff limits the

scope of her request to performance related disciplinary documents from the personnel files

only of employees who, like her, fell below the minimum performance standard and

worked in the same location under the same supervisors during her employment by

Defendant.

       As mentioned above, the Court entered an Agreed Protective Order [Doc. No. 11]

on July 6, 2018, which states, in pertinent part:

       1. The following, if obtained during the course of this litigation, are deemed private
           and confidential and subject to this Order:

           D. For non-parties, performance appraisals, performance improvement plans
              and disciplinary records.

[Doc. No. 11 at 1]. Clearly, the Court’s Order applies to and protects the disciplinary

records of non-party employees. Defendant’s reliance on privacy concerns is misplaced.

       The Court concludes that Defendant should be compelled to produce all responsive

documents as to any employees on Plaintiff’s list [Doc. No. 18-6] who fell below the




                                             13
                                                
                                                
        
required minimum performance standard at any time during the tenure of Plaintiff’s

employment.




                                      CONCLUSION

For the foregoing reasons, Plaintiff’s Motion to Compel [Doc. No. 18] is GRANTED.

Defendant is directed to produce: (1) readable and usable copies of all documents reflecting

the productivity standards/goals for Plaintiff and her department for the entire tenure of her

employment with Defendant; and, (2) all performance related disciplinary documents for

any and all employees identified on Plaintiff’s list [Doc. No.

18-6] who fell below the required minimum performance standard during any month of

Plaintiff’s employment.

       IT IS SO ORDERED this 7th day of January 2019.




                                             14
                                                
                                                
        
